Title: To George Washington from Edward Carrington, 4 June 1798
From: Carrington, Edward
To: Washington, George



Dear Sir
Richmond June 4 1798

I have had the honor to receive your letter of the 28th Ult. and have delayed a reply over a mail in order that the event of a meeting which took place in this City on the first instant, and upon the issue whereof the subscriptions have been closed this afternoon, might enable me to be the more perfect in my information. The events which have lately unfolded themselves have unquestionably had the effect of encreasing and confirming the Friends of Government here; and I believe in every part of the Country; the deluded have dropped off from those who have heretofore misled them: but, astonishing as it may seem, the leaders of opposition, as they have heretofore stiled themselves, but who cannot now disclaim the appellation of a French faction, have acquired additional zeal. this has been manifested at our meeting, I believe, more fully than in any other place—every effort was made without regard to propriety, or even decency, to procure a majority to Resolutions amounting to little short of a declaration to resist Government—On a division however, we had a considerable majority of a very large meeting in favor of an address to the President, declaratory of a confidence in government, and a determination to support it. You will see both the address & the Resolutions in the papers, and therefore I need not further remark on them. the division took place so late in the evening, that a count could not be had, there were however in my opinion about two for one. The address has received the Signatures of upwards of three hundred, a greater number than has ever on any occasion before, been placed to any political paper—the subscriptions were confined to actual residents within the City, from eighteen years upwards, and, unless the other side have swolen their numbers, by receiving School Boys and Strangers, I am confident they will make but a small shew. I however doubt not that the Resolutions, will be presented to Congress as expressive of the sense of the meeting, for with as much propriety may they be so presented, as some which were forwarded on a former occasion. I rather think, from a peculiar

cause, the faction will retain respectability as to strength & numbers in this City, longer than in any part of the United States, owing to a constant supply of heat by the elections of Councillors and other Officers of Government who are generally selected by the Legislature by seeking for high passions instead of sound reason—of the Executive, except the Governor and two Councillors, all are the highest toned democrats. The Attorney General is of the same description, & what is still more lamentable almost every student of Law takes the same course. these characters are active in courting and seducing the people, but their failure of success in the present instance, encourages me to hope and believe that, late events have made a real impression on the public mind generally. Virginia is unfortunate in a want of exertion amongst the Friends of Government, while the disorganizing possess unremitting activity. To this alone is it owing, that her character has fallen below that of the poorest state in the Union. From this want of activity in the Friends of order, it is probable that but little will be heard on the present occasion, which might have a tendency to revive her credit. It is however an evidence of a loss of influence amongst the Enemies of our happiness, that we do not hear so much of them, as has been usual.
At Norfolk I am well informed there exists an uniform spirit for supporting Government—the meeting in that Town was a very full one, & very unanimous—the other meeting of an unfavorable complection to which you refer was composed of only a Captain (a French Man) & a broken part of his Company.
Should further occurrences enable me to add to my information, I will do myself the honor of communicating it to you, as I can never think time mis-spent which I may have an opportunity of employing in a manner evincive of my affection and respect for you. I have the Honor to be Dear Sir Your Most Obt servt

Ed. Carrington

